     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.1 Page 1 of 22



 1    LAW OFFICES OF RONALD A. MARRON
      RONALD A. MARRON (SBN 175650)
 2    ron@consumeradvocates.com
      MICHAEL T. HOUCHIN (SBN 305541)
 3    mike@consumeradvocates.com
      LILACH HALPERIN (SBN 323202)
 4    lilach@consumersadvocates.com
      651 Arroyo Drive
 5    San Diego, CA 92103
      Tel: (619) 696-9006
 6    Fax: (619) 564-6665
 7    Attorneys for Plaintiff and the
      Proposed Class
 8

 9
10                       UNITED STATES DISTRICT COURT
11                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12

13    TODD HALL, individually and on behalf    Case No: '19CV1715 H   AHG
      of all others similarly situated,
14                                             CLASS ACTION
                   Plaintiff,
15
                   v.                          CLASS ACTION COMPLAINT
16
      MARRIOTT INTERNATIONAL, INC., a
17    Delaware corporation;                    DEMAND FOR JURY TRIAL
18                 Defendant.
19

20

21

22

23

24

25

26
27

28


                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.2 Page 2 of 22



 1          Plaintiff Todd Hall (“Plaintiff”), hereby brings this Action against Defendant
 2 Marriott International, Inc. (“Defendant” or “Marriott”), alleging that Defendant misleads
 3 consumers concerning the amounts they must pay for rooms at their hotels, and upon
 4 information and belief and investigation of counsel alleges as follows:
 5                          I.     JURISDICTION AND VENUE
            1.     This Court has original jurisdiction over this action under the Class Action
 6
      Fairness Act of 2005 (“CAFA”), 28 U.S.C. § 1332(d). The Defendant is a citizen of a
 7
      state different from that of the Plaintiff, the putative class size is greater than 100 persons,
 8
      and the amount in controversy in the aggregate for the putative Class exceeds the sum or
 9
      value of $5 million exclusive of interest and costs.
10
            2.     This Court has both general and specific personal jurisdiction over the
11
      Defendant because Defendant has conducted and continues to conduct substantial
12
      business in the State of California and County of San Diego. Marriott International, Inc.
13 is registered with the California Secretary of State under entity number C2059637.
14        3.     This Court has specific personal jurisdiction arising from Defendant’s
15 decision to conduct business in California. Defendant has sufficient minimum contacts
16 with this State and sufficiently avails itself to the markets of this State to render the
17 exercise of jurisdiction by this Court reasonable.
18          4.     Venue is proper in the United States District Court for the Southern District
19 of California pursuant to 28 U.S.C. § 1391(b) because a substantial part of the events
20 giving rise to the claims occurred within this judicial district and Defendant conducts
21 business within this judicial district.
22                                       II.    INTRODUCTION

23          5.     This is a straight-forward price deception case. For at least the last decade,
      Marriott has used an unlawful trade practice called “drip pricing” in advertising its hotel
24
      rooms whereby Marriott initially hides a portion of a hotel room’s daily rate from
25
      consumers. Marriott calls this hidden portion of the room rate a number of terms,
26
      including a “resort fee,” “amenity fee” and a “destination fee.” One key effect of this
27
      price deception is that consumers shopping for a hotel room on either Marriott’s website,
28
                                             -1-
                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.3 Page 3 of 22



 1 or an online travel agency site (“OTA”) like Priceline or Expedia, are misled into
 2 believing a Marriott hotel room is cheaper than it actually is. Marriott’s motive in
 3 continuing this deceptive practice is pure profit. It has reaped hundreds of millions of
 4 dollars over the last decade from this deceptive “drip pricing.” Plaintiff brings this action
 5 to force Marriott to advertise up-front to consumers the true prices of its hotel rooms.
            6.     Marriott is a hotel and lodging corporation with its headquarters in
 6
      Bethesda, Maryland. Marriott owns, franchises, and manages hotels throughout the
 7
      United States, including approximately 60 hotel properties located in the San Diego
 8
      District. Marriott conducts its hotel business through various corporate entities operating
 9
      under numerous trade names.1 It offers lodging at its hotels to California residents,
10
      including through its online reservation website and through the websites hosted by
11
      OTAs, such as Priceline and Expedia. These websites allow consumers to obtain
12
      information about Marriott’s hotel rooms and allow consumers to compare Marriott’s
13 hotel room prices to that of other hotels as well as make hotel reservations.
14        7.   Marriott advertises and promotes its hotel rooms by advertising daily room
15 rates on its own website and the websites operated by OTAs. Marriott’s official website
16 and the websites operated by the OTAs enable consumers to search for and sort
17 prospective hotel accommodations by price according to the daily room rate. These
18 search and sorting functions allow consumers, including consumers residing in the
19 California, to compare prices among various hotels. Many consumers, including those
20 residing in California, use the websites operated by Marriott and the OTAs to compare
21 the price of hotel rooms offered by Marriott and other hotels and to select and book a
22 hotel room online.
23        8.   Marriott charges additional mandatory fees that it refers to as “resort fees,”

24    1
       Marriott hotels operate under at least the following trade names” Starwood, St. Regis,
25    The Luxury Collection, W, Westin, Le Méridien, Sheraton, Tribute Portfolio, Four Points
26    by Sheraton, Aloft, Element, The Ritz-Carlton, Design Hotels, Bvlgari Hotels & Resorts,
      Edition, JW Marriott, Autograph Collection Hotels, Renaissance Hotels, Marriott Hotels,
27    Delta Hotels and Resorts, Gaylord Hotels, AC Hotels by Marriott, Courtyard by Marriott,
28    Residence Inn by Marriott, Springhill Suites by Marriott, Fairfield Inn & Suites,
      TownePlace Suites by Marriott, and Moxy Hotels.
                                                 -2-
                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.4 Page 4 of 22



 1 “destination amenity fees,” or “amenity fees” (referred to collectively hereafter as “resort
 2 fees”) on a daily basis for a room at many of its hotels. However, Marriott does not
 3 include these daily, mandatory fees in the room rate it advertises on its website and does
 4 not include them in the room rate advertised by the OTAs, thereby depriving consumers
 5 of the ability to readily ascertain and compare the actual price of a room at a Marriott
      hotel to the price of the hotel rooms offered by Marriott’s competitors and at other
 6
      Marriott hotels.
 7
            9.     Beyond this initial price deception, when consumers select a room rate and
 8
      provide their credit card and other personal information in order to book a room, Marriott
 9
      also represents that the daily room rate at the hotel is less than it actually is because it
10
      does not include the mandatory resort fee that Marriott adds to the daily room charge. In
11
      many instances, Marriott includes the resort fee as part of a total charge called “Taxes
12
      and Fees,” thereby misleading consumers to believe the additional fees they are paying
13 are government-imposed, rather than a separate daily charge imposed by and paid to
14 Marriott. In some instances, Marriott also represents that these resort fees cover the costs
15 of amenities, such as parking, that Marriott either provides as complimentary or,
16 alternatively, requires hotel guests to pay for separately, even though Marriott has
17 required them to pay the resort fee.
18          10.    Plaintiff institutes this proceeding to stop Marriott from engaging in the
19 unlawful trade practices set forth more fully below in connection with its offer and sale
20 of hotel rooms to consumers, including its practices of (1) misleading consumers
21 concerning the amounts they must pay for rooms at their hotels, and (2) advertising hotel
22 rooms without the intent to supply them at advertised prices. Plaintiff seeks injunctive
23 relief to prevent Defendant from engaging in these and similar unlawful trade practices,
      civil penalties to deter Defendant and others similarly situated from engaging in these
24
      and similar unlawful trade practices, and the payment of costs, attorney’s fees, and
25
      restitution based on the harm consumers have experienced due to Defendant’s conduct.
26
                                            III.   PARTIES
27
            11.    Defendant Marriott is a multinational hospitality company that owns,
28
                                            -3-
                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.5 Page 5 of 22



 1 manages and franchises a broad portfolio of hotels and lodging facilities throughout the
 2 United States and abroad, including approximately 60 facilities located in the San Diego
 3 District. It is a Delaware corporation and is headquartered at 10400 Fernwood Road,
 4 Bethesda, MD 20817.
 5       12. Marriott has, at all relevant times, engaged in trade or commerce in the
      California by advertising and offering hotel lodging to California consumers.
 6
            13.     Plaintiff Todd Hall is a citizen of the State of California and resides in
 7
      Rancho Cucamonga, California. Plaintiff Hall has stayed in various Marriott hotels and
 8
      resorts within the class period, including the Marriott Marquis San Diego Marina.
 9
                  IV.   MARRIOTT’S DECEPTIVE ADVERTISING PRACTICES
10
      A. Defendant’s Practice of Charging Resort Fees
11
            14.     The hotel industry has become highly price competitive, particularly with
12
      the increased use by consumers of OTAs, like Priceline and Expedia, that permit
13 consumers to comparison shop across hotel brands. The Internet websites of hotels and
14 OTAs allow consumers to review large numbers of rooms offered by hotels at the same
15 time and to compare their prices, which the hotels typically advertise using a daily room
16 rate.
17          15.     At issue in this case is the growing and continued practice of hotels
18 advertising daily room rates online but not including any mandatory resort fee charged
19 in the initially advertised room rate. For instance, Marriott’s practice is to initially
20 advertise a room rate that does not include the resort fee, but then to include it in the final
21 charges a consumer is required to pay. Marriott charges these additional mandatory resort
22 fees, which can amount to as much as $95 a day at Marriott’s properties, to increase its
23 revenues without appearing to raise the room rate at its hotels. Marriott does not include
      these resort fees in the room rate because doing so would effectively increase the price
24
      of a hotel room and consequently make its hotels less price competitive to consumers
25
      when compared with other hotels.
26
            16.     Marriott’s practice of initially advertising only part of a price and then later
27
      revealing other charges as the consumer completes the buying process has been labeled
28
                                             -4-
                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.6 Page 6 of 22



 1 “drip pricing” by the Federal Trade Commission (“FTC”). In November 2012, the FTC
 2 warned the hotel industry that drip pricing as it pertains to charging resort fees may
 3 violate federal consumer protection law by misrepresenting the price consumers can
 4 expect to pay for their hotel rooms. The FTC specifically warned the hotels that the
 5 largest and most prominent price for a hotel room should include the resort fee, and
      should be provided to the consumer up front, and not later in the checkout process, in
 6
      order to avoid being deceptive drip pricing. Marriott received one of the FTC’s warning
 7
      letters.
 8
             17.   The FTC’s Bureau of Economics then issued a report in 2017 confirming its
 9
      concerns about this practice of drip pricing. That report concluded: In sum, the literature
10
      suggests that separating mandatory resort fees from posted room rates without first
11
      disclosing the total price is likely to harm consumers by artificially increasing the search
12
      costs and the cognitive costs of finding and booking hotel accommodations. Unless the
13 total price is disclosed up front, separating resort fees from the room rate is unlikely to
14 result in benefits that offset the likely harm to consumers.2
15           18.   Notwithstanding these warnings from the FTC, Marriott continues to
16 advertise room prices that do not include its resort fees, both on its own website and the
17 websites operated by OTAs. Marriott has continued this deceptive practice because it has
18 become a key profit center for the company, as it has reaped hundreds of millions of
19 dollars from expanding its use of resort fees over the past decade.
20           19.   Marriott owns, manages or franchises at least 189 properties worldwide that
21 charge consumers resort fees ranging from $9 to as much as $95 per day. By charging
22 consumers resort fees in addition to the daily amounts consumers must pay for their
23 rooms, Marriott makes hundreds of millions of additional dollars in revenue without
   appearing to increase the price for which it initially offers its rooms. Marriott’s unlawful
24
   trade practice has affected California consumers, as Marriott has charged resort fees to
25
26   Mary W. Sullivan, Fed. Trade Comm’n, Economic Analysis of Hotel Resort Fees 37
      2

   (Jan. 2017). The report and the FTC’s summary can be viewed at the following link:
27
   https://www.ftc.gov/system/files/documents/reports/economic-analysis-hotel-resortfees/
28 p115503_hotel_resort_fees_economic_issues_paper.pdf
                                            -5-
                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.7 Page 7 of 22



 1 tens of thousands of California consumers over the years, charging those consumers well
 2 in excess of a million dollars.
 3       20. Marriott also exercises control over the resort fees its hotels charge through
 4 its resort fee policies which give it the authority to determine what fees can be charged
 5 by the hotels it owns, manages or franchises. Although Marriott’s Franchise Agreements
      typically allow its franchisees to set their own rates for guest room charges, these
 6
      franchisees must still comply with Marriott’s resort fee policy, which requires Marriott’s
 7
      approval and allows Marriott to control the resort fee they are permitted to charge.
 8
      Moreover, under Marriott’s Franchise Agreements, Marriott determines whether charges
 9
      or billing practices are misleading or detrimental, including resort fees and other
10
      incremental fees or services that guests would normally expect to be included in the hotel
11
      room charge.
12
      B. Defendant’s Misleading Advertising Practices Concerning Resort Fees
13          21.    When consumers search for and seek to book a hotel using Marriott’s online
14 reservation system, Marriott provides the consumers with a quoted room rate. For
15 example, the following information appeared on Marriott’s website for a room at its
16 Marriott Marquis San Diego Marina September of 2019:
17          22.    At this initial stage in the process of booking a reservation online, where the
18 hotel appears on a page with rooms at other properties, the quoted daily room rate does
19 not include or even mention the mandatory resort fee the consumer will be required to
20 pay. Similarly, when consumers searched at the same time for a hotel room using the
21 reservation system operated by Expedia or another OTA, they received a similar quoted
22 room rate that also did not include or mention the resort fee:
23
24
25
26
27
28
                                            -6-
                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.8 Page 8 of 22



 1
 2          23.   If consumers selected the quoted rate for a room at the Marriott Marquis San
 3 Diego Marina on Marriott’s online reservation system, as set forth in paragraph 21 above,
 4 they were directed to another page that provided the following information:
 5
 6
 7
 8
 9
10
11
            24.   Only at this point in the booking process does an obscure box first appear at
12
      the top of the page that states: “USD 30 daily destination amenity fee added to room
13 rate.” This statement appeared in small typeface in a shaded light blue box and was
14 displayed less prominently than the quoted room rate of $351 for a Member Rate and
15 $369 for a Regular Rate which appeared in a larger bolded font, and did not include the
16 mandatory resort fee charged by Marriott for the room.
17          25.   Adding to consumers’ confusion about the resort fee is Marriott’s practice
18 of hiding the resort fee in a larger total of charges ambiguously labeled “Taxes and fees.”
19 By combining the amounts that consumers were asked to pay for resort fees with their
20 tax payments under a generic heading of “taxes and fees,” Marriott led consumers to
21 believe the resort fees were government-imposed charges. For example, after selecting
22 the Regular Rate room from the screen in paragraph 22, a screen appeared that showed
23 the “USD subtotal” of $449.65, consisting of the $369 rate for “USD/Night” plus $80.65
      “USD Taxes and Fees”:
24
      //
25
      //
26
      //
27
      //
28
                                           -7-
                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.9 Page 9 of 22



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15          26.    The screen shown above in paragraph 24 still does not display the resort fee.
16 Consumers are able to click “continue” and complete the booking process at this point,
17 all the while believing that they are being charged $369 for the room and $80.65 for
18 “USD Taxes and fees.” In fact, consumers are encouraged to quickly continue and
19 complete the booking process, as a prominent, green banner is displayed on the top of
20 the screen, which reads “Reserve Your Room Before Time Runs Out!” Below the banner
21 is an icon of a stopwatch and words written in orange stating “Room(s) held for: 14:39.”
22 This means that the consumer has only 14 minutes and thirty-nine seconds to review
23 reservation details and finish the booking process. The countdown continues for the
      remainder of the booking process. If 14 minutes and thirty nine seconds pass, consumers
24
      are taken to another page that states the following:
25
      //
26
      //
27
      //
28
                                            -8-
                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.10 Page 10 of 22



 1
 2
 3
 4
 5
 6
              27.    The screen above shows “Session Timeout” in large, bolded font. In small
 7
       lettering below, the screen states “While you were away, our rates may have changed.
 8
       Please click the button below to rebuild your reservation and re-select a rate.” Consumers
 9
       are then required to begin the booking process all over again if they did not quickly book
10
       their initial reservation.
11
              28.    For consumers to find out that they are actually being charged a daily resort
12
       fee in addition to the quoted room rate, they are required to remain on the “Review
13 Reservation Details” screen while being timed. They must also discover that clicking on
14 “Summary of Charges” will reveal additional information about the charges. It is only at
15 this point of the booking process that consumers will find out information regarding the
16 “Destination Amenity Fee” of $30.00, and “Estimated government taxes and fees” of
17 $50.75:
18 //
19 //
20 //
21 //
22 //
23 //
       //
24
       //
25
       //
26
       //
27
       //
28
                                              -9-
                                    CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.11 Page 11 of 22



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22          29.   During the reservation process, Marriott’s ambiguous “added to room rate”

23 statement regarding the resort fee, as set forth in paragraph 22 above, has often included
   representations to consumers about the amenities that the resort fee covers. However,
24
   Marriott further adds to consumers’ confusion by stating later in the reservation process
25
   that it charges for certain amenities separately or simply provides them on a
26
   complimentary basis to its hotel guests.
27
         30. The inconsistency and inaccuracy with which Marriott has provided
28
                                          - 10 -
                                CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.12 Page 12 of 22



 1 information to consumers on its websites about what is covered by the resort fee,
 2 combined with the lack of proximity of the resort fee to the quoted room rate, the smaller
 3 and lighter shaded typeface used when referring to the resort fee, the ambiguous language
 4 regarding whether the resort fee has been or will be added to the room rate, the confusing
 5 representations about what amenities are covered by the fees, and the inclusion of the
       resort fee with charges for taxes make it even harder for consumers to comprehend they
 6
       are being charged a resort fee on top of their quoted room rate.
 7
             31.    Defendant’s practices of advertising room rates that do not include
 8
       mandatory daily resort fees, including the resort fee in “taxes and fees” when the resort
 9
       fee is not imposed by any government agency, and representing that resort fees include
10
       amenities or services that are either provided at no cost or that the consumer must still
11
       pay for separately, are misrepresentations of material fact capable of and actually
12
       misleading consumers on a daily basis.
13           32.    Marriott’s practices of advertising room rates for lodging at its hotels
14 without including other daily charges required by the hotel constitutes the advertisement
15 or offer of good or services without the intent to sell them as advertised or offered.
16        C. Plaintiff’s Stays at Marriott Resorts
17           33.    Plaintiff Todd Hall is a resident of Rancho Cucamonga, California and has
18 stayed at over 45 Marriott hotels and resorts during the Class Period.
19           34.    Specifically, Plaintiff Hall stayed at the Marriott Marquis San Diego Marina
20 resort located at 333 West Harbor Drive San Diego, California, 92101 on May 28, 2018
21 to May 29, 2018 and the Sheraton Maui located at 2605 Kaanapali Parkway, Lahaina, HI
22 96761 on October 10, 2018 to October 12, 2018.
23           35.    Plaintiff Hall subsequently discovered Defendant’s unlawful acts as

24 described herein in September 2019, when he learned that Defendant misleadingly
   advertises its hotel room rates and charges resort fees to consumers which are disguised
25
   as “USD Taxes and fees.”
26
         36. Plaintiff Hall was deceived by and relied upon Defendant’s misleading
27
   advertising, and specifically the hidden nature of the resort fee charged to consumers.
28
                                             - 11 -
                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.13 Page 13 of 22



 1 Plaintiff purchased hotel rooms from Defendant without knowledge of the resort fee
 2 being charged, based on Defendant’s deceptive advertising and hidden nature of the
 3 resort fee under a “USD Taxes and fees” category.
 4          37.   Plaintiff, as a reasonable consumer, is not required to scrutinize

 5 advertisements, and in fact, is entitled to rely on statements that Defendant deliberately
   places on its website. Defendant, but not Plaintiff, knew that this advertising was in
 6
   violation of federal regulations and state law.
 7
          38. Because Plaintiff reasonably assumed that the hotel reservations would be
 8
   free of unlawful or hidden charges, when they were not, he did not receive the benefit of
 9
   his purchase. Instead of receiving the benefit of a quoted room rate, Plaintiff received a
10
   hotel charge that was not as advertised, in violation of federal and state regulations.
11
          39. Plaintiff would not have reserved the hotel room, or would not have paid as
12
   much as he had for a hotel room in the absence of Defendant’s misrepresentations and
13 omissions. Had Defendant not violated federal and California law, Plaintiff would not
14 have been injured.
15       40. Plaintiff and the Class therefore lost money as a result of Defendant’s
16 unlawful behavior. Plaintiff and the Class altered their position to their detriment and
17 suffered loss in an amount equal to the resort fees they paid for the hotel rooms.
18          41.   Plaintiff intends to, seeks to, and will purchase rooms at the Marriott when
19 he can do so with the assurance that the advertising of the room rates are lawful and
20 consistent with federal and California regulations.
21                         V.    CLASS ACTION ALLEGATIONS
22          42.   Plaintiff brings this action on behalf of himself and all others similarly

23 situated pursuant to Federal Rules of Civil Procedure 23(a), 23(b)(2), and 23(b)(3).
          43. The Nationwide Class is defined as follows:
24
                All U.S. citizens who purchased Marriott hotel rooms and were charged an
25
                amenity or resort fee in their respective state of citizenship on or after
26
                January 1, 2012 and until the Class is certified, for personal use and not for
27
                resale, excluding Defendant and Defendant’s officers, directors,
28
                                           - 12 -
                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.14 Page 14 of 22



 1                 employees, agents and affiliates, and the Court and its staff.
 2           44.   The California Class is defined as follows:
 3                 All California citizens who purchased Marriott hotel rooms and were
 4                 charged an amenity or resort fee in California on or after January 1, 2012

 5                 and until the Class is certified, for personal use and not for resale,
                   excluding Defendant and Defendant’s officers, directors, employees,
 6
                   agents and affiliates, and the Court and its staff.
 7
             45.   During the Class Period, the quoted rates advertised by Marriott did not
 8
       disclose the amenity or resort fees that would be charged to consumers. Defendant failed
 9
       to advertise such charged as required by federal and California law.
10
             46.   During the Class Period, Class Members purchased misbranded hotel
11
       rooms, paying additional charges for those rooms compared to similar hotel rooms
12
       lawfully labeled.
13           47.   The proposed Classes meet all criteria for a class action, including
14 numerosity, commonality, typicality, predominance, superiority, and adequacy of
15 representation.
16           48.   This action has been brought and may properly be maintained as a class
17 action against Defendant. While the exact number and identities of other Class Members
18 are unknown to Plaintiff at this time, Plaintiff is informed and believes that there are
19 hundreds of thousands of Members in the Class. The Members of the Class are so
20 numerous that joinder of all Members is impracticable and the disposition of their claims
21 in a class action rather than in individual actions will benefit the parties and the courts.
22           49.   The proposed Classes satisfy typicality. Plaintiff’s claims are typical of and

23 are not antagonistic to the claims of other Class members. Plaintiff and the Class
   members all purchased the hotel rooms, were deceived by the false and deceptive
24
   advertising, and lost money as a result.
25
         50. The proposed Class satisfies superiority. A class action is superior to any
26
   other means for adjudication of the Class members’ claims because it would be
27
   impractical for individual Class members to bring individual lawsuits to vindicate their
28
                                            - 13 -
                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.15 Page 15 of 22



 1 claims.
 2          51.   Because Defendant’s misrepresentations were made during the hotel room
 3 booking process, all Class members including Plaintiff were exposed to and continue to
 4 be exposed to the omissions and affirmative misrepresentations. If this action is not
 5 brought as a class action, Defendant can continue to deceive consumers and violate
   federal and California law with impunity.
 6
          52. The proposed Class representative satisfies adequacy of representation.
 7
   Plaintiff is an adequate representative of the Class as he seeks relief for the Class, his
 8
   interests do not conflict with the interests of the Class members, and he has no interests
 9
   antagonistic to those of other Class members. Plaintiff has retained counsel competent in
10
   the prosecution of consumer fraud and class action litigation.
11
          53. The proposed Classes satisfy commonality and predominance. There is a
12
   well-defined community of interest in questions of law and fact common to the Class,
13 and these predominate over any individual questions affecting individual Class members
14 in this action.
15        54. Questions of law and fact common to Plaintiff and the Class include:
16                a. Whether Defendant failed to disclose the presence of amenity or resort
17          fees during the booking process;
18                b. Whether Defendant’s advertising omissions and representations
19          constituted false advertising under California law;
20                c. Whether Defendant’s conduct constituted a violation of California’s
21          Unfair Competition Law;
22                d. Whether Defendant’s conduct constituted a violation of California’s

23          Consumer Legal Remedies Act;
                  g. Whether the statute of limitations should be tolled on behalf of the Class;
24
                  h. Whether the Class is entitled to restitution, rescission, actual damages,
25
            punitive damages, attorney fees and costs of suit, and injunctive relief; and
26
                  i. Whether members of the Class are entitled to any such further relief as the
27
            Court deems appropriate.
28
                                           - 14 -
                                 CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.16 Page 16 of 22



 1           55.   Plaintiff will fairly and adequately protect the interests of the Class, has no
 2 interests that are incompatible with the interests of the Class, and has retained counsel
 3 competent and experienced in class litigation.
 4           56.   Defendant has acted on grounds applicable to the entire Class, making final

 5 injunctive relief or declaratory relief appropriate for the Class as a whole.
          57. Class treatment is therefore appropriate under Federal Rule of Civil
 6
   Procedure 23.
 7
          58. Class damages will be adduced at trial through expert testimony and other
 8
   competent evidence.
 9
          59. California law holds that the excess resort fee consumers paid for the falsely-
10
   advertised rooms is a proper measure of Class damages.
11
          60. On information and belief, based on publicly-available information,
12
   Plaintiff alleges that the total amount in controversy exclusive of fees, costs, and interest,
13 based on the estimated resort fees and hotel room revenues for sales to the Class
14 Nationwide during the proposed Class Period, exceeds $5 million.
15                             VI. CAUSES OF ACTION
16                                 FIRST CAUSE OF ACTION
17             VIOLATIONS OF THE CONSUMERS LEGAL REMEDIES ACT
18                              CAL. CIV. CODE §§ 1750 ET SEQ.
19           61.   Plaintiff realleges and incorporates the allegations elsewhere in the
20 Complaint as if set forth in full herein.
21     62. The CLRA prohibits unfair or deceptive practices in connection the sale of
22 goods or services to a consumer.
23       63. Moreover, the CLRA is meant to be “[c]onstrued liberally and applied to
       promote its underlying purposes, which are to protect consumers against unfair and
24
       deceptive business practices and to provide efficient and economical procedures to secure
25
       such protection.” Civil Code Section 1760, Inter alia.
26
             64.   The hotel rooms that Marriott provides are “Goods” as defined by the
27
       CLRA.
28
                                            - 15 -
                                  CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.17 Page 17 of 22



 1           65.   Plaintiff and the Class Members are “Consumers” as defined by the CLRA.
 2           66.   Each of the purchases made by the Plaintiff and the Class Members from
 3 the Defendant were “Transactions” as defined by the CLRA.
 4       67. Marriott’s false and misleading pricing practices and other policies, acts,

 5 and practices described herein were designed to, and did, induce Plaintiff’s and Class
   Members’ purchases of Marriott hotel rooms for personal, family, or household purposes,
 6
   and violated and continues to violate at least the following sections of the CLRA:
 7
             a. § 1770(a)(9): Advertising goods with intent not to sell them as advertised;
 8
                and
 9
             b. § 1770(a)(20): Advertising that a product is being offered at a specific price
10
                plus a specific percentage of that price unless (A) the total price is set forth
11              in the advertisement, which may include, but not limited to, shelf tags,
12                 displays, and media advertising in a size larger than any other price in that
13                 advertisement, and (B) the specific price plus a specific percentage of that
14                 price represents a markup from the seller’s costs or from the wholesale price
15                 of the product.
16           68.   Marriott violated Sections 1770(a)(9) and (20) by marketing and

17 representing a lower hotel rental price online than what consumers were charged.
18       69. Marriott never intended to sell its hotel rooms for the prices advertised
       online.
19
             70.   On information and belief, Marriott’s violations of the CLRA discussed
20
       above were done with the awareness that the conduct alleged was wrongful.
21
             71.   On information and belief, Marriott committed these acts knowing it would
22
       harm Plaintiff and Class Members.
23
             72.   Plaintiff and Class Members were injured by Marriott because Plaintiff and
24
       Class Members overpaid for a hotel room due to Marriott’s false representations and
25
       advertisements.
26           73.   Plaintiff and Class Members were harmed as a direct and proximate result
27 of Marriott’s violations of the CLRA and are thus entitled to a declaration that Defendant
28 violated the CLRA.
                                               - 16 -
                                     CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.18 Page 18 of 22



 1           74.     Plaintiff, on behalf of himself and Class Members, seeks injunctive relief
 2 under Civil Code § 1782(d).
 3                                     SECOND CAUSE OF ACTION
 4                       VIOLATIONS OF THE FALSE ADVERTISING LAW

 5                            CAL. BUS. & PROF. CODE §§ 17500 ET SEQ.
             75.    Plaintiff realleges and incorporates the allegations elsewhere in the
 6
       Complaint as if set forth in full herein.
 7
             76.    Under the FAL, “[i]t is unlawful for any person, firm, corporation or
 8
       association, or any employee thereof with intent directly or indirectly to dispose of real
 9
       or personal property or to perform services” to disseminate any statement “which is
10
       untrue or misleading, and which is known, or which by the exercise of reasonable care
11
       should be known, to be untrue or misleading.” Cal. Bus. & Prof. Code § 17500.
12
             77.    As alleged herein, the advertisements, labeling, policies, acts, and practices
13 of Marriott relating to its Hotel rooms misled consumers acting reasonably as to the cost
14 of a hotel room rental.
15           78.    Plaintiff suffered injury in fact as a result of Marriott’s actions as set forth
16 herein because plaintiff purchased a hotel room in reliance on Marriott’s false and
17 misleading marketing claims that the hotel rooms were cheaper than they were.
18           79.    Plaintiff suffered injury in fact as a result of Marriott’s actions as set forth
19 herein because Plaintiff purchased the hotel room in reliance on Marriott’s false and
20 misleading online pricing.
21       80. Marriott’s business practices as alleged herein constitute unfair, deceptive,
22 untrue, and misleading advertising pursuant to the FAL because Marriott advertised its
23 hotel rooms in a manner that is untrue and misleading, which Marriott knew or reasonably
       should have known.
24
             81.    Marriott profited from its sales of the falsely and deceptively advertised
25
       hotel rooms to unwary consumers.
26
             82.    As a result, pursuant to Cal. Bus. & Prof. Code § 17535, Plaintiff and Class
27
       Members are entitled to injunctive and equitable relief and restitution.
28
                                              - 17 -
                                    CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.19 Page 19 of 22



 1                                    THIRD CAUSE OF ACTION
 2                     VIOLATIONS OF THE UNFAIR COMPETITION LAW
 3                          CAL. BUS. & PROF. CODE §§ 17200 ET SEQ.
 4           83.   Plaintiff realleges and incorporates the allegations elsewhere in the

 5 Complaint as if set forth in full herein.
          84. The UCL prohibits any “unlawful, unfair or fraudulent business act or
 6
   practice.” Cal. Bus. & Prof. Code § 17200.
 7
          85. The acts, omissions, misrepresentations, practices, and non-disclosures of
 8
   Marriott as alleged herein constitute business acts and practices.
 9
                                             FRAUDULENT
10
          86. A statement or practice is fraudulent under the UCL if it is likely to deceive
11
   the public, applying a reasonable consumer test.
12
          87. As set forth herein, Marriott’s claims relating to the online marking of its
13
   hotel rooms are likely to deceive reasonable consumers and the public.
14
                                              UNLAWFUL
15        88. The acts alleged herein are “unlawful” under the UCL in that they violate at
16 least the following laws:
17                      The False Advertising Law, Cal. Bus. & Prof. Code §§ 17500 et
18                           seq.; and
19                         The Consumers Legal Remedies Act, Cal. Civ. Code §§ 1750 et
20                           seq.
21                                               UNFAIR
22           89.   Marriott’s conduct with respect to the advertising and sale of its hotel rooms
23 was unfair because Marriott’s conduct was immoral, unethical, unscrupulous, or
24 substantially injurious to consumers and the utility of its conduct, if any, does not
25 outweigh the gravity of the harm to its victims.
26      90.     Marriott’s conduct with respect to the advertising and sale of its hotel rooms
       was also unfair because it violated public policy as declared by specific statutory or
27
       regulatory provisions, including but not limited to the False Advertising Law.
28
                                              - 18 -
                                    CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.20 Page 20 of 22



 1           91.    Marriott’s conduct with respect to the advertising and sale of its hotel rooms
 2 was also unfair because the consumer injury was substantial, not outweighed by benefits
 3 to consumers or competition, and not one consumers themselves could reasonably have
 4 avoided.
 5       92.        Marriott profited from the sale of its falsely, deceptively, and unlawfully
       advertised hotel rooms to unwary consumers.
 6
             93.    Plaintiff and Class Members are likely to be damaged by Marriott’s
 7
       deceptive trade practices, as Marriott continues to disseminate, and is otherwise free to
 8
       continue to disseminate misleading information. Thus, injunctive relief enjoining this
 9
       deceptive practice is proper.
10
             94.    Marriott’s conduct caused and continues to cause substantial injury to
11
       Plaintiff and the other Class Members, who have suffered injury in fact as a result of
12
       Marriott’s fraudulent, unlawful, and unfair conduct.
13           95.    In accordance with Bus. & Prof. Code § 17203, Plaintiff, on behalf of
14 himself, Class Members, and the general public, seeks an order enjoining Marriott from
15 continuing to conduct business through unlawful, unfair, and/or fraudulent acts and
16 practices, and to commence a corrective advertising campaign.
17           96.    Plaintiff, on behalf of himself and Class Members, also seeks an order for
18 the restitution of all monies from the sale of the falsely advertised hotel rooms. That
19 Marriott unjustly acquired through acts of unlawful competition.
20                                FOURTH CAUSE OF ACTION
21                                     UNJUST ENRICHMENT
22           97.    Plaintiff realleges and incorporates the allegations elsewhere in the
23 Complaint as if set forth in full herein.
24     98. Plaintiff and the Class allege that Defendant owes money to them for the
25 unlawful or deceptive conduct described herein.
26      99. Plaintiff and Class Members paid for a hotel room at one or more of
27 Defendant’s hotels.
28      100. Defendant, by charging consumers higher rates for hotel rooms than those

                                             - 19 -
                                   CLASS ACTION COMPLAINT
     Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.21 Page 21 of 22



 1 originally advertised, received additional money from Plaintiff and the Class.
 2           101. The additional money was paid by mistake, where an undue advantage was
 3 taken from the Plaintiff’s and the Class’s lack of knowledge of the deception, whereby
 4 money was exacted to which the Defendant had no legal right.
 5           102. Defendant is therefore indebted to Plaintiff and the Class in a sum certain,
 6 specifically the resort or amenity fees actually paid for the hotel rooms during the Class
 7 period as consideration for which Defendant unlawfully charged consumers.
 8           103. Defendant is therefore indebted to Plaintiff and the Class in a sum certain
 9 for the additional money had and received by the Defendant, which the Defendant in
10 equity and good conscious should not retain.
11           104. Defendant is therefore liable to Plaintiff and the Class in the amount of
12 unjust enrichment or money had and received to be determined at trial.
13                                    VII. PRAYER FOR RELIEF
14           Wherefore, Plaintiff, on behalf of himself, all others similarly situated, and the
15 general public, prays for judgment against Defendant as to each and every cause of action,
16 and the following remedies:
17        (a) An Order declaring this action to be a proper class action, appointing Plaintiff as
             class representative, and appointing his undersigned counsel as class counsel;
18
          (b) An Order requiring Marriott to bear the cost of class notice;
19
          (c) An Order enjoining Marriott from engaging in the unfair, unlawful, and deceptive
20
             business practices and false advertising complained of herein;
21
          (d) An Order compelling Marriott to conduct a corrective advertising campaign;
22
          (e) An Order compelling Marriott to recall and destroy all misleading and deceptive
23
             advertising materials;
24
          (f) An Order requiring Marriott to disgorge all monies, revenues, and profits obtained
25           by means of any wrongful act or practice;
26        (g) An Order requiring Marriott to pay restitution to restore all funds acquired by
27           means of any act or practice declared by this Court to be an unlawful, unfair, or
28           fraudulent business act or practice, untrue or misleading advertising, plus pre-and
                                            - 20 -
                                  CLASS ACTION COMPLAINT
    Case 3:19-cv-01715-JLS-AHG Document 1 Filed 09/09/19 PageID.22 Page 22 of 22



1           post-judgment interest thereon;
2        (h) An Order requiring Marriott to pay all actual and statutory damages permitted
3           under the causes of action alleged herein;
4        (i) An award of attorneys’ fees and costs; and

5        (j) Any other and further relief that Court deems necessary, just, or proper.
                                       VIII. JURY DEMAND
6
            Plaintiff hereby demands a trial by jury on all issues so triable.
7
8
9
10 DATED: September 9, 2019                   Respectfully Submitted,
11                                            /s/ Ronald A. Marron
12                                            Ronald A. Marron
13                                            LAW OFFICES OF RONALD A. MARRON
14                                            Ronald A. Marron
                                              ron@consumersadvocates.com
15                                            Michael T. Houchin
16                                            mike@consumersadvocates.com
                                              Lilach Halperin
17
                                              lilach@consumersadvocates.com
18                                            651 Arroyo Drive
                                              San Diego, CA 92103
19
                                              Telephone: (619) 696-9006
20                                            Fax: (619) 564-6665
21
                                              Counsel for Plaintiff and the Proposed Class
22
23
24
25
26
27
28
                                            - 21 -
                                  CLASS ACTION COMPLAINT
